DETAILED ACTION
In view of the appeal brief filed on 09/24/2021, PROSECUTION IS HEREBY REOPENED. A Notice of allowance set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Regarding the 35 USC § 103 rejection the rejection made in the previous action has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 10, and 20 as a whole with regards to technical features recited by the claim limitations including directed to: “…designating, by the main processing circuit, the input data as distributed data and the weight data as broadcasting data, or, the input data as the broadcasting data and the weight data as the distribution data;… distributing, by the main processing circuit, the second plurality of basic data blocks to the first plurality of basic processing circuits, wherein each of the second plurality of basic data blocks is distributed to one of the first plurality of the basic processing circuits; … performing, by each of the first plurality of basic processing circuits, one or more inner-product operations on the one or more basic data blocks distributed to that basic processing circuit and the broadcasting data broadcast to that basic processing circuit to obtain a processing result, wherein the first plurality of basic processing circuits perform the respective inner-product operations in parallel;” (in exemplar claim 1), as recited by claims the independent claim limitations. 
	The closest prior arts, listed below, discloses:
Parasharet al. (NPL: “Scnn: An accelerator for compressed-sparse convolutional neural networks”)” teaches the use of dataflow operations in performing convolutional operations Cartesian products. 
Mairal (NPL: “End-to-End Kernel Learning with Supervised Convolutional Kernel Networks”): teaches the Cartesian product as an inner-product operational space for defining kernels.
Ren et al. (NPL: Sc-dcnn: Highly-scalable deep convolutional neural network using stochastic computing): teaches the operations of deep convolutional neural networks 
Song et al. ("Pipelayer: A pipelined reram-based accelerator for deep learning."): processing inner-product using an accelerator based parallel process where the number of processes/processing elements that share the same weight value can vary.
In summary, the references made of record, fail to disclose the required claimed technical features as recited for performing the inner-product is a dot product producing a scalar output result in parallel as recited by the independent claim limitations as a whole, see remarks filed 09/24/2021.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greer (US 20080152217): standard operations of a neural network is to perform an inner-product operation of a node with a weight value. 
Chang et al (US20180173571): teaches a dataflow is an arrangement of data in a processing system and an inner-product is a mathematical operation that are used as part of performing operations associated with a convolutional neural network.
Colangelo et al. (NPL: Application of convolutional neural networks on Intel® Xeon® processor with integrated FPGA ): teaches processing elements for performing an inner-product using FPGA 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129